Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  

Independent claims 1 and 9 recite in part “the memory block Bi”. While the range of i has been correlated back to a set of numbers based on the previously established integer n, no previous reference to memory block Bi has been previously established, thus it would be more correct to claim “a memory block Bi”., “a memory block Bi+1”, and “a memory block Bi+2”.

Claim 9 recites the limitation “sequentially alternately arranging the memory blocks in a first memory bank, a 10second memory bank, and a third memory bank; controlling the memory blocks to sequentially undergo the erase operation; wherein the erase operation comprises sequentially performing a first process, a second process, and a third process, and further comprises when the memory block Bi undergoes the third process, the memory block Bi.1 undergoes the 15second process while the memory block Bi+2 simultaneously undergoes the first process, where i E [1, n-2]” (emphasis added).  As this is a contingent claim, and the current claim language does not require this contingent action to occur as broadly Ex Parte Schulhauser and MPEP 211.04(II), The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). While the intention from the disclosure appears that each memory block is intended to perform all 3 processes during an erase operation, the claim as written does not currently require this, merely that as part of the erase operation, each of the three claimed processes must occur somewhere in the system. Therefore, block Bi may never undergo the third process and would thus never trigger the condition for this contingent limitation. Examiner suggests modifying the claim language such that each block undergoes all three processes as part of the erase operation, as well as positively reciting undergoing the third process (Ex. “In response to a memory block Bi undergoing the third process”).


  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recites the limitation "where the memory blocks are sequentially alternately arranged in the first memory bank, the second memory bank, and the third memory bank, wherein the controller is used to control the memory blocks to sequentially undergo an erase operation, and the erase operation includes sequentially performing a first process, a second process, and a third process" and “sequentially alternately arranging the memory blocks in a first memory bank, a 10second memory bank, and a third memory bank; controlling the memory blocks to sequentially undergo the erase operation; wherein the erase operation comprises sequentially performing a first process, a second process, and a third process” respectively.  There is insufficient detail for this limitation in the claims. While the intended interpretation is disclosed in the supplied specification and figures, those limitations cannot be read into the claims. Thus consecutive numbers, just a logical sequence that alternates between banks, the broadest reasonable interpretation is so broad as to be indefinite. For the purposes of examination, independent claims 1 and 9 will be interpreted as if the sequential alternative arrangement of the blocks is consecutive values across the banks in a fashion similar to that seen in Fig. 3 to match the intended interpretation seen in the provided disclosure. 

As dependent claims 2-8 and 10-15 are either directly or indirectly dependent upon independent claims 1 or 9 above, dependent claims 2-8 and 10-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for at least the same reasons as above.

s 2 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Claim 2 recites in part “wherein after the memory block B1 has completed the first process”, however memory block B1 has not yet been claimed to have started the first processed, thus an essential step has been omitted. As previously noted above, the claims as currently written do not require that each block undergo each process in the Erase operation. As the current claims have not claimed performing or starting the erase operation, the first process of the erase operation has also not been started in anywhere in the system. Examiner suggests amending the claims to require that each block undergo all three processes during the erase operation. 
 
As dependent claims 11-14 are dependent upon claim 2 above, dependent claims 11-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for at least the same reasons as above.

Allowable Subject Matter
Claims 1-15 would be allowable, under the interpretations given in the 112(b) rejections above, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 
While parallel operations across the channels (banks) of a FLASH device is known in the art, see Madraswala et al (US 20170285969 A1), the parallel operations are more typically the same operation (write, read, erase) across the selected blocks simultaneously. When the parallel operations is an erase, the current art does not teach “when the memory block Bi undergoes the third process, the memory block Bi+1 undergoes the second process, and the memory block Bi+2 undergoes the first process, where i E [1, n-2]” as currently claimed when examined under the interpretation given above in the 112(b) section.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183